U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-52472 CRC CRYSTAL RESEARCH CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 86-0728263 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4952 East Encanto Street, Mesa, Arizona 85205 (Address of Principal Executive Offices) (480) 452-3301 (Issuer's telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: as of September 30, 2008, the Registrant had outstanding 13,370,270 shares of its Common Stock, $0.001 par value. Transitional Small Business Disclosure Format (check one): Yeso No x 1 CRC Crystal Research Corporation FORM 10-Q REPORT INDEX Page No. PART I.FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) 3 Consolidated Balance Sheet as of August 19, 2009 3 Consolidated Income Statement for the Three Months Ended June 30, 2009 and 2008 4 Consolidated Statements of Stockholders’ Equity for the Three Months Ended June 30, 2009 and 2008 5 Consolidated Statements of Cash Flows for the Three Months EndedJune 30, 2009 6 Notes to Unaudited Consolidated Financial Statements for the Three Months Ended June 30, 2009 7 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operation 12 Item 4.Controls and Procedures 14 PART II.OTHER INFORMATION 15 Item 1.Legal Proceedings 15 Item 2.Changes in Securities 15 Item 3.Defaults on Senior Securities 15 Item 4.Submission of Matters to a Vote of Security Holders 15 Item 5.Other Information 15 Item 6.Exhibits 15 Signatures 15 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements CRC Crystal Research Corporation (A Development Stage Company) BALANCE SHEET
